           Case 2:21-cv-00483-APG-NJK Document 43 Filed 06/15/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 T. MATTHEW PHILLIPS and ALI                                Case No.: 2:21-cv-00483-APG-NJK
   SHAHROKHI,
 4                                                         Order Granting Motion to Dismiss and
        Plaintiffs                                           Denying Motion for Preliminary
 5                                                                      Injunction
   v.
 6                                                                     [ECF Nos. 13, 15]
   VINCENT OCHOA, et al.,
 7
        Defendants
 8

 9          Plaintiffs T. Matthew Phillips and Ali Shahrokhi are litigating divorce and child custody

10 cases in Nevada state court. They have filed numerous lawsuits in this federal court challenging

11 rulings in their state proceedings. In this case they allege, among other things, that the judges in

12 their respective state cases have entered child custody orders that violate their rights to parent, to

13 familial association, to be free from excessive punishment, and to equal protection. They also

14 sue Nevada Attorney General Aaron Ford, but assert no claims against him, seeking only an

15 order barring him from enforcing various Nevada child custody laws.

16          The defendants move to dismiss this lawsuit because the Younger abstention doctrine

17 precludes federal courts from interfering with state court proceedings. This is especially true

18 when, as here, the plaintiff’s federal claims arise from domestic relations proceedings, which are

19 traditionally left to the state courts. I agree, so I will grant the motion to dismiss.

20          Younger abstention applies in only three “exceptional categories.” Sprint Commc’ns, Inc.

21 v. Jacobs, 571 U.S. 69, 78 (2013). Specifically, Younger “preclude[s] federal intrusion into

22 ongoing state criminal prosecutions . . . certain civil enforcement proceedings, . . . and pending

23 civil proceedings involving certain orders . . . uniquely in furtherance of the state courts’ ability
           Case 2:21-cv-00483-APG-NJK Document 43 Filed 06/15/21 Page 2 of 3




 1 to perform their judicial functions.” Id. (internal quotations omitted) (quoting New Orleans

 2 Public Service, Inc. v. Council of City of New Orleans (NOPSI), 491 U.S. 350, 368 (1989). Prior

 3 to the Sprint decision but after NOPSI, the Ninth Circuit held that family law matters are

 4 “precisely the type of case suited to Younger abstention.” H.C. ex rel. Gordon v. Koppel, 203

 5 F.3d 610, 613-14 (9th Cir. 2000). Sprint does not alter this result because issues of domestic

 6 relations are uniquely in furtherance of state court functions.

 7          A state has a vital interest in protecting “the authority of the judicial system, so
            that its orders and judgments are not rendered nugatory.” Juidice v. Vail, 430 U.S.
 8          327, 336 n. 12, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977). This is a particularly
            appropriate admonition in the field of domestic relations, over which federal
 9          courts have no general jurisdiction, see Ankenbrandt v. Richards, 504 U.S. 689,
            697–701, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992), and in which the state courts
10          have a special expertise and experience.

11 Id. 1 Dismissal is required when Younger applies. San Remo Hotel v. City & Cnty. of San

12 Francisco, 145 F.3d 1095, 1103 (9th Cir. 1998).

13          The plaintiffs are actively litigating their custody issues in state court. Nevada has a

14 strong interest in how domestic relations issues are resolved. Nothing precludes the plaintiffs

15 from litigating their federal claims in the state court actions. Therefore, I will dismiss the claims

16 under Younger without reaching the other grounds for dismissal raised by the defendants.

17          I also dismiss defendant Ford from this case because no claims are asserted against him.

18 And I deny the plaintiffs’ motion for preliminary injunction (ECF No. 13) and their numerous

19 requests for judicial notice as moot.

20

21

22
     1
      See also Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir. 1983) (“[F]ederal courts have
23
     uniformly held that they should not adjudicate cases involving domestic relations, including the
     custody of minors and a fortiori, the rights of visitation.” (internal quote omitted)).

                                                      2
          Case 2:21-cv-00483-APG-NJK Document 43 Filed 06/15/21 Page 3 of 3




 1         I THEREFORE ORDER that the defendants’ motion to dismiss (ECF No. 15) is granted

 2 and the plaintiffs’ motion for preliminary injunction (ECF No. 13) is denied. The complaint is

 3 dismissed in its entirety.

 4         I ORDER the clerk of the court to enter judgment accordingly and close this case.

 5         DATED this 15th day of June, 2021.

 6

 7
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   3
